Citation Nr: 0523033	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1973 
and prior unverified service with the U.S. Coast Guard.  He 
also served in the U.S. Coast Guard Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for hypertension and 
coronary artery disease.

As discussed below, the issues of entitlement to service 
connection for hypertension and coronary artery disease are 
reopened.  Further development is needed, however, and these 
issues are addressed in the Remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied entitlement 
to service connection for hypertension and coronary artery 
disease.  The veteran was notified of the decision by letter 
dated in June 2001.  He did not appeal that decision, and it 
became final.  

2.  Evidence received since the June 2001 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim, is not cumulative and redundant, and 
by itself or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for hypertension and 
coronary artery disease has been received, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for coronary artery disease 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Our review finds that the claim was denied in March 2000 on 
the basis that a well-grounded claim had not been submitted.  
After passage of the VCAA, which, among other things, 
eliminated the requirement of a well-grounded claim, the RO 
reviewed the veteran's claim on the merits.  In a June 2001 
rating decision the RO denied, on the merits, entitlement to 
service connection for hypertension and coronary artery 
disease.  The veteran was provided notice of that decision 
and of his appeal rights in June 2001.  He did not appeal the 
decision, thus it is final.  38 C.F.R. §§ 20.302, 20.1103 
(2001).  

The veteran had requested a personal hearing before a member 
of the Board at the RO, which he then changed to a request 
for a hearing before an RO Decision Review Officer (DRO).  
However, in September 2004, he cancelled the local RO hearing 
and asked that his case be forwarded to the Board.

With respect to the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for hypertension and coronary artery 
disease, the Board finds that the Agency of Original 
Jurisdiction (AOJ) notified the veteran of the provisions of 
the VCAA and the potential effect on his claim, however, with 
regard to substantiating a claim for entitlement to service 
connection.  In the statement of the case issued in August 
2002 the veteran was provided with the regulations pertinent 
to finality of decisions and new and material evidence.

To the extent that there may be any deficiency of notice or 
assistance on the issue of whether new and material evidence 
has been received, there is no prejudice to the appellant in 
proceeding, given the RO's reopening the claim as discussed 
in the April 2004 supplemental statement of the case (SSOC) 
and the Board's decision herein finding that new and material 
evidence has been received and remanding the issues of 
entitlement to service connection for hypertension and 
coronary artery disease for further development.  

II.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Analysis

The veteran submitted a claim in March 1999 for entitlement 
to service connection for hypertension which began in 1986, 
and for coronary artery disease which began in 1997.  With 
his claim he submitted a Report of a Medical Board at the San 
Diego Naval Medical Center in March 1998.  The report 
indicates that his symptoms began in March 1997 when he was 
admitted to Kaiser Medical Center for unstable angina.  His 
diagnoses were single vessel coronary artery disease and 
hypertension.  The finding of the Naval Medical Board was 
that the veteran was not fit for duty because of physical 
disability, and he was referred to a Physical Evaluation 
Board. 

Evidence submitted included records relating to a 
determination in late 1993 regarding the veteran's return to 
full duty status in the Coast Guard Reserve.  Also received 
were a copy of administrative remarks in February 1965 from a 
Coast Guard Recruiting Officer regarding the veteran's 
original enlistment and personnel records.  

Service medical records, including reserve duty, show the 
veteran was seen with an established diagnosis of 
hypertension during a quadrennial physical examination for 
reserve service in 1995.  He was seen on March 6, 1997, with 
complaints of feeling flustered, fatigued, and weak.  The 
clinical assessment was elevated blood pressure, and he was 
directed to take his blood pressure medication, which he had 
skipped that morning.  The following day he complained of 
chest pains to a co-worker and to his family, who took him to 
a private hospital.

A statement from a private doctor, D.R.C., M.D., in June 1997 
indicates that the veteran had angina pectoris.  Private 
treatment records from Kaiser Permanente and Scripps Memorial 
Hospital from March to September 1997 show that the veteran 
sought emergency treatment on March 7, 1997, for complaints 
of substernal chest pain that had started the previous day.  
He was hospitalized and underwent stenting and percutaneous 
transluminal coronary angioplasty.  In May 1997 he was seen 
for recurrent angina, and scheduled for heart 
catheterization.  

Dr. D.R.C. wrote in January 2001 that the veteran continued 
to have stable angina which was a residual of the unstable 
angina in March 1997.

After review of the above evidence, in a June 2001 rating 
decision, the RO denied entitlement to service connection for 
hypertension and coronary artery disease.  The veteran did 
not appeal this decision, and therefore it is a final 
decision.  38 C.F.R. §§ 20.302, 20.1103 (2004).  

Evidence submitted since the last final rating decision in 
June 2001 includes additional private medical records that 
show treatment in November 2001 for an inferior myocardial 
infarction.  A Coast Guard memorandum in March 1997 described 
the veteran's medical complaints and treatment in March 1997 
and characterized his duty status at that time as Active Duty 
for Training.  

In his notice of disagreement, the veteran contends that his 
conditions of hypertension and coronary artery disease were 
aggravated during his military service with the Coast Guard, 
and that he first sustained a myocardial infarction while on 
active duty in 1997.  With his notice of disagreement he 
submitted a duplicate copy of Dr. D.R.C.'s January 2001 
statement.  In addition, he submitted a November 2002 
statement from Dr. D.R.C. stating that the veteran sustained 
his first myocardial infarction while on active duty with the 
Coast Guard in 1997.  Dr. D.R.C. opined that this problem had 
been aggravated during service, as the myocardial infarction 
occurred during active duty.  

Additional private medical records from Kaiser Permanente for 
treatment of chest pains in 2001 and in February and March 
2004 were received.  The medical history noted myocardial 
infarctions in 1997 and in 1999.  

The report of an informal conference with a DRO in September 
2004, held prior to a scheduled personal hearing, summarizes 
a discussion regarding the type of service the veteran had in 
1997, and the evidence of record.  The veteran agreed to 
cancel the hearing and forward the appeal to the Board.  He 
submitted a withdrawal of his hearing request in writing, and 
asked that the appeal be forwarded to the Board.  

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for hypertension and coronary 
artery disease.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the VARO in San Diego reopened 
the claim, the issue before the Board is as stated on the 
first page of the present decision.

The evidence received into the record since the June 2001 
determination that denied entitlement to service connection 
for hypertension and coronary artery disease includes a 
private medical statement that the veteran suffered a 
myocardial infarction in March 1997, with an opinion that his 
condition was aggravated during service in March 1997.  In 
addition, also received were private medical records showing 
a medical history of a myocardial infarction in 1997.  

In the Board's opinion, such evidence, presumed credible for 
this purpose, when viewed with that previously of record, is 
new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a).  It was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, does raise 
a reasonable possibility of substantiating the claim.  This 
is particularly true in view of the low threshold required to 
establish new and material evidence under the Hodge 
precedent, supra. 

Accordingly, we concur with the RO's finding in this regard, 
and the claim may be reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hypertension 
is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for coronary 
artery disease is reopened, and the appeal is granted to this 
extent only.




REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claims for service connection for hypertension and 
coronary artery disease.  Further development of medical 
evidence is necessary to decide the claim in the merits.  

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  

The Board notes that the RO apparently overrode a 
determination by the Coast Guard that the veteran was on 
active duty for training (ADT) as opposed to inactive duty 
training (IADT) in March 1997, as discussed in the April 2004 
SSOC, although it is not exactly clear on what basis the 
determination was made.  In any case, whether the veteran was 
on ADT or IADT at the pertinent time period, the record shows 
that he had a diagnosis of hypertension, and aggravation of 
this condition during his March 1997 training duty must be 
considered.  See, e.g., 38 U.S.C.A. §§ 101(24)(C)(ii) (West 
2002), with regard to myocardial infarction, cardiac arrest, 
or cerebrovascular accident during IADT.  In addition, a 
medical opinion should be sought as to whether the veteran's 
unstable angina was a symptom of a myocardial infarction in 
March 1997.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request a medical opinion 
from an appropriate VA physician regarding 
the veteran's hypertension and coronary 
artery disease.  The claims folder, to 
include a copy of this Remand, must be made 
available to the medical reviewer in order 
that he or she may review pertinent aspects 
of the veteran's service and medical 
history.  A rationale should be provided 
for all opinions expressed.

a.  The medical reviewer should provide 
an opinion as to the onset of the 
veteran's hypertension and coronary 
artery disease.  In addition, an opinion 
should be provided as to whether the 
veteran's unstable angina shown in March 
1997, and treated by stenting and a 
percutaneous transluminal coronary 
angioplasty, was, in fact, a myocardial 
infarction.  

b.  If the reviewer concludes that 
hypertension and/or coronary artery 
disease was incurred during the veteran's 
training duty in March 1997, the medical 
reviewer should provide an opinion 
explaining the basis of that 
determination.

c.  On the other hand, if the onset of 
hypertension and/or coronary artery 
disease is shown prior to the veteran's 
training duty in March 1997, the medical 
reviewer should provide an opinion as to 
whether a pre-existing condition of 
hypertension and/or coronary artery 
disease was aggravated during the 
veteran's service in February and March 
1997.  Any opinion expressed should be 
accompanied by a complete rationale.

Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying, preexisting 
condition, as contrasted to temporary or 
intermittent flare-ups of its 
symptomatology.  

2.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time should 
be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


